      Case 1:19-cv-00280-AW-GRJ Document 11 Filed 01/07/20 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA


DEBORAH LAUFER,

      Plaintiff,
                                                  CASE NO.: 1:19-CV-280-AW-GRJ
v.

RELAX HOSPITALITY, LLC,

      Defendant.
___________________________________/

        DEFENDANT’S CERTIFICATE OF INTERESTED PERSONS
            AND CORPORATE DISCLOSURE STATEMENT

       I hereby certify as follows:

1.         The name of each person, attorney, association of persons, firm, law

firm, partnership, and corporation that has or may have an interest in the outcome

of this action - including subsidiaries, conglomerates, affiliates, parent

corporations, publically-traded companies that own 10% or more of a party's

stock, and all other identifiable legal entities related to any party in the case:

      Deborah Laufer, Plaintiff

      Philip Michael Cullen, III, Esquire, counsel for Plaintiff

      Philip Michael Cullen, III, Chartered, counsel for Plaintiff

      Relax Hospitality, LLC, Defendant

      Kimberly J. Doud, Esquire, counsel for Defendant
      Case 1:19-cv-00280-AW-GRJ Document 11 Filed 01/07/20 Page 2 of 3



       Littler Mendelson, PC, counsel for Defendant

2.     The name of every other entity whose publically-traded stock, equity, or debt

may be substantially affected by the outcome of the proceedings:

        None.

3.     The name of every other entity which is likely to be an active participant in

the proceedings, including the debtor and members of the creditors' committee (or

twenty largest unsecured creditors) in bankruptcy proceedings:

        None.

4.     The name of each victim (individual or corporate) of civil and criminal

conduct alleged to be wrongful, including every person who may be entitled to

restitution:

        Deborah Laufer

        Relax Hospitality, LLC

5.     I certify that I am unaware of any actual or potential conflict of interest

involving the District Judge and Magistrate Judge assigned to this case and will

immediately notify the Court in writing upon learning of any such conflict.
     Case 1:19-cv-00280-AW-GRJ Document 11 Filed 01/07/20 Page 3 of 3



     Dated this 7th day of January, 2020.

                                    Respectfully submitted,

                                    LITTLER MENDELSON, P.C.
                                    111 North Orange Avenue, Suite 1750
                                    Orlando, Florida 32801
                                    Telephone: (407) 393-2900
                                    Facsimile: (407) 393-2929

                              By:   /s/ Kimberly J. Doud
                                    Kimberly J. Doud, Esquire
                                    Florida Bar No.: 0523771
                                    Email: kdoud@littler.com

                                    Attorneys for Defendant

                       CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 7th day of January, 2020, I

electronically filed the foregoing with the Clerk of the Court using the CM/ECF

system which will send a copy via email to the following: Phillip Michael

Cullen, III, Esquire, 621 South Federal Highway, Suite Four, Ft. Lauderdale,

Florida 33301, email: cullenIII@aol.com.

                                            /s/ Kimberly J. Doud
                                            Kimberly J. Doud
